UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Money Market Fund The fund's portfolio 9/30/14 (Unaudited) REPURCHASE AGREEMENTS (27.8%) (a) Principal amount Value Interest in $326,032,000 joint tri-party repurchase agreement dated 9/30/14 with Citigroup Global Markets, Inc. due 10/1/14 - maturity value of $14,500,000 for an effective yield of 0.001% (collateralized by various U.S. Treasury notes and a mortgage backed security with coupon rates ranging from 0.875% to 3.000% and due dates ranging from 7/31/19 to 10/15/42, valued at $332,552,646) $14,500,000 $14,500,000 Interest in $128,074,000 joint tri-party repurchase agreement dated 9/30/14 with RBC Capital Markets, LLC due 10/1/14 - maturity value of $14,945,000 for an effective yield of zero % (collateralized by various mortgage backed securities with coupon rates ranging from 1.839% to 5.900% and due dates ranging from 1/1/19 to 7/1/44, valued at $130,635,480) 14,945,000 14,945,000 Interest in $257,546,000 joint tri-party repurchase agreement dated 9/30/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 10/1/14 - maturity value of $14,500,000 for an effective yield of zero % (collateralized by a mortgage backed security with a coupon rate of 4.000% and a due date of 8/20/44, valued at $262,696,920) 14,500,000 14,500,000 Total repurchase agreements (cost $43,945,000) COMMERCIAL PAPER (23.4%) (a) Yield (%) Maturity date Principal amount Value American Honda Finance Corp. 0.110 11/10/14 $950,000 $949,884 BMW US Capital, LLC 0.090 10/14/14 800,000 799,974 BPCE SA (France) 0.095 10/3/14 750,000 749,996 Canadian Imperial Holdings, Inc. 0.120 11/10/14 700,000 699,907 Coca-Cola Co. (The) 0.210 3/26/15 1,125,000 1,123,845 Coca-Cola Co. (The) 0.150 12/3/14 1,275,000 1,274,665 Commonwealth Bank of Australia 144A (Australia) 0.226 12/5/14 1,575,000 1,575,000 Commonwealth Bank of Australia 144A (Australia) 0.185 10/1/14 950,000 950,000 DnB Bank ASA 144A (Norway) 0.230 10/7/14 1,600,000 1,599,939 DnB Bank ASA 144A (Norway) 0.225 2/2/15 800,000 799,380 General Electric Capital Corp. 0.180 12/15/14 2,300,000 2,299,138 HSBC Bank PLC 144A (United Kingdom) 0.234 10/3/14 900,000 900,000 HSBC USA, Inc. (United Kingdom) 0.230 3/11/15 800,000 799,177 HSBC USA, Inc. (United Kingdom) 0.240 10/6/14 675,000 674,978 Nestle Capital Corp. 0.140 2/23/15 1,200,000 1,199,323 Nestle Finance International, Ltd. (Switzerland) 0.060 10/16/14 1,175,000 1,174,971 Nordea Bank AB (Sweden) 0.230 10/6/14 500,000 499,984 Nordea Bank AB (Sweden) 0.180 1/5/15 1,125,000 1,124,460 Proctor & Gamble Co. (The) 0.150 10/27/14 1,125,000 1,124,878 Prudential PLC (United Kingdom) 0.140 12/10/14 1,500,000 1,499,592 Rabobank USA Financial Corp. (Netherlands) 0.130 11/12/14 500,000 499,924 Roche Holdings, Inc. (Switzerland) 0.113 12/8/14 2,400,000 2,399,486 Skandinaviska Enskilda Banken AB (Sweden) 0.170 10/31/14 700,000 699,901 Skandinaviska Enskilda Banken AB (Sweden) 0.115 10/7/14 915,000 914,982 Standard Chartered Bank/New York 144A 0.210 12/8/14 975,000 974,613 Standard Chartered Bank/New York 144A 0.200 11/3/14 650,000 649,881 State Street Corp. 0.180 12/1/14 1,750,000 1,749,466 State Street Corp. 0.150 11/6/14 600,000 599,910 Svenska Handelsbanken/NewYork, NY (Sweden) 0.200 12/1/14 300,000 299,898 Swedbank AB (Sweden) 0.180 1/14/15 1,575,000 1,574,173 Toyota Motor Credit Corp. 0.220 3/9/15 1,850,000 1,848,202 Toyota Motor Credit Corp. 0.190 12/1/14 550,000 549,823 Westpac Banking Corp. 144A (Australia) 0.226 3/5/15 2,425,000 2,425,164 Total commercial paper (cost $37,004,514) MUNICIPAL BONDS AND NOTES (12.9%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value Connecticut (0.8%) Yale University Commercial Paper 0.090 11/17/14 P-1 $1,250,000 $1,249,853 District of Columbia (1.0%) American University Commercial Paper, Ser. A 0.190 12/11/14 A-1 925,000 924,653 American University Commercial Paper, Ser. A 0.120 10/21/14 A-1 675,000 674,955 Illinois (2.0%) Illinois State Educational Facilities Authority VRDN (Lake Forest Open Lands) (Northern Trust Co. (LOC)) (M) 0.050 8/1/33 A-1+ 1,000,000 1,000,000 University of Chicago Commercial Paper, Ser. A 0.110 11/20/14 P-1 900,000 899,863 University of Chicago Commercial Paper, Ser. A 0.150 10/6/14 P-1 1,300,000 1,299,973 Indiana (0.4%) Saint Joseph County (University of Notre Dame Du Lac) Commercial Paper 0.120 11/4/14 P-1 625,000 624,929 Maryland (1.5%) Johns Hopkins University Commercial Paper, Ser. C 0.120 12/10/14 P-1 500,000 500,000 Johns Hopkins University Commercial Paper, Ser. C 0.120 12/9/14 P-1 1,175,000 1,175,000 Johns Hopkins University Commercial Paper, Ser. C 0.120 11/18/14 P-1 700,000 700,000 Massachusetts (1.5%) President and Fellows of Harvard College Commercial Paper 0.120 1/6/15 A-1+ 575,000 574,814 President and Fellows of Harvard College Commercial Paper 0.160 12/8/14 A-1+ 1,825,000 1,824,448 Michigan (1.0%) Trinity Health Corporation Commercial Paper 0.120 11/13/14 P-1 1,550,000 1,549,778 New York (0.5%) Trustees of Columbia University in the City of New York Commercial Paper 0.100 11/17/14 P-1 750,000 750,000 North Carolina (1.5%) Duke University Commercial Paper, Ser. B-98 0.120 11/18/14 P-1 2,300,000 2,299,632 Pennsylvania (1.1%) Lehigh University Commercial Paper, Ser. A 0.130 12/8/14 P-1 800,000 799,804 Lehigh University Commercial Paper, Ser. A 0.130 10/3/14 P-1 900,000 899,994 Texas (1.6%) Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.120 11/18/14 P-1 1,175,000 1,175,000 Board of Regents of The Texas A&M University Revenue Financing System Commercial Paper, Ser. B 0.130 10/16/14 P-1 1,000,000 1,000,000 Harris County Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 (M) 0.050 10/1/29 VMIG1 435,000 435,000 Total municipal bonds and notes (cost $20,357,696) ASSET-BACKED COMMERCIAL PAPER (12.3%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.190 11/3/14 $750,000 $749,869 Bedford Row Funding Corp. 144A 0.234 7/9/15 2,250,000 2,250,000 Chariot Funding, LLC 0.170 10/9/14 500,000 499,981 CHARTA, LLC 0.110 10/16/14 775,000 774,964 Fairway Finance, LLC 144A (Canada) 0.177 10/6/14 1,200,000 1,200,000 Govco, LLC 0.110 10/22/14 775,000 774,950 Jupiter Securitization Co., LLC 0.150 11/24/14 1,500,000 1,499,663 Liberty Street Funding, LLC (Canada) 0.180 12/18/14 1,125,000 1,124,561 Manhattan Asset Funding Co., LLC (Japan) 0.170 11/4/14 575,000 574,908 MetLife Short Term Funding, LLC 0.140 12/1/14 1,500,000 1,499,644 MetLife Short Term Funding, LLC 144A 0.130 12/15/14 875,000 874,763 Old Line Funding, LLC 144A 0.190 11/7/14 2,400,000 2,399,531 Regency Markets No. 1, LLC 144A 0.130 10/15/14 2,150,000 2,149,883 Thunder Bay Funding, LLC 144A 0.190 11/24/14 2,350,000 2,349,330 Working Capital Management Co. (Japan) 0.130 10/15/14 775,000 774,961 Total asset-backed commercial paper (cost $19,497,008) CERTIFICATES OF DEPOSIT (10.9%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./NY FRN 0.484 1/29/15 $1,000,000 $1,000,917 Bank of Montreal/Chicago, IL FRN (Canada) 0.204 3/10/15 1,200,000 1,200,000 Bank of Nova Scotia/Houston FRN 0.233 9/8/15 1,250,000 1,250,000 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) (Japan) 0.245 11/10/14 2,400,000 2,399,347 Canadian Imperial Bank of Commerce/New York, NY FRN 0.224 6/17/15 1,750,000 1,750,000 Citibank, NA 0.210 10/3/14 800,000 800,004 National Australia Bank, Ltd. FRN (Australia) 0.219 2/26/15 1,300,000 1,300,000 Rabobank Nederland NV/NY FRN (Netherlands) 0.243 11/14/14 1,100,000 1,100,077 Sumitomo Mitsui Banking Corp./New York (Japan) 0.250 10/22/14 1,800,000 1,800,000 Svenska Handelsbanken/New York, NY FRN (Sweden) 0.404 12/19/14 2,000,000 2,000,773 Toronto-Dominion Bank/NY FRN (Canada) 0.214 11/18/14 2,700,000 2,700,000 Total certificates of deposit (cost $17,301,118) CORPORATE BONDS AND NOTES (6.6%) (a) Interest rate (%) Maturity date Principal amount Value Bank of America, NA notes, Ser. GLOB, BKNT 0.210 10/9/14 $1,600,000 $1,600,018 Bank of New York Mellon Corp. (The) sr. unsec. unsub. FRN notes, Ser. MTN 1.085 11/24/14 1,250,000 1,251,705 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes, Ser. MTN 3.100 1/15/15 1,000,000 1,008,296 National Australia Bank, Ltd. 144A sr. unsec. FRN notes (Australia) 0.532 1/22/15 1,100,000 1,101,088 Nordea Bank AB 144A sr. unsec. unsub. notes, Ser. 2 (Sweden) 3.700 11/13/14 750,000 752,999 Royal Bank of Canada sr. unsec. FRN notes, Ser. GMTN (Canada) 0.936 10/30/14 140,000 140,080 U.S. Bank, NA/Cincinnati, OH unsec. sub. FRN notes, Ser. BKNT 0.514 10/14/14 2,350,000 2,350,207 Wells Fargo & Co. sr. unsec. unsub. FRN notes 1.155 6/26/15 800,000 805,008 Wells Fargo Bank, NA sr. unsec. FRN notes Ser. MTN (M) 0.324 7/15/19 1,500,000 1,500,000 Total corporate bonds and notes (cost $10,509,401) MUTUAL FUNDS (4.1%) (a) Yield (%) Shares Value Putnam Money Market Liquidity Fund (AFF) 0.060 6,425,000 $6,425,000 Total mutual funds (cost $6,425,000) U.S. TREASURY OBLIGATIONS (2.7%) (a) Interest rate (%) Maturity date Principal amount Value U.S. Treasury Notes FRN 0.085 7/31/16 $800,000 $799,970 U.S. Treasury Notes FRN 0.084 4/30/16 1,590,000 1,590,083 U.S. Treasury Notes FRN 0.060 1/31/16 1,850,000 1,849,645 Total U.S. treasury obligations (cost $4,239,698) TOTAL INVESTMENTS Total investments (cost $159,279,435) (b) Key to holding's abbreviations BKNT Bank Note FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $158,240,115. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $8,000,000 $— $1,575,000 $2,850 $6,425,000 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 74.9% Sweden 4.9 Australia 4.6 Canada 4.0 Japan 3.5 Switzerland 2.7 United Kingdom 2.4 Norway 1.5 Netherlands 1.0 France 0.5 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $19,497,008 $— Certificates of deposit — 17,301,118 — Commercial paper — 37,004,514 — Corporate bonds and notes — 10,509,401 — Municipal bonds and notes — 20,357,696 — Mutual funds 6,425,000 — — Repurchase agreements — 43,945,000 — U.S. treasury obligations — 4,239,698 — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citigroup Global Markets, Inc. Merrill Lynch, Pierce, Fenner and Smith Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements $14,500,000 $14,500,000 $14,945,000 $43,945,000 Total Assets $14,500,000 $14,500,000 $14,945,000 $43,945,000 Total Financial and Derivative Net Assets $14,500,000 $14,500,000 $14,945,000 $43,945,000 Total collateral received (pledged)##† $14,500,000 $14,500,000 $14,945,000 Net amount $– $– $– † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
